Citation Nr: 1740195	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-34 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for right tibial neuropathy.

2.  Entitlement to an initial disability rating higher than 10 percent for right patellofemoral pain syndrome.

3.  Entitlement to an initial disability rating higher than 10 percent for major depressive disorder prior to May 27, 2016, and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction lies with the RO in Newark, New Jersey.

In April 2014, the Board, inter alia, denied higher ratings for the disabilities on appeal.  The Veteran appealed the Board's April 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an Order granting a Joint Motion for Partial Remand filed by the parties, which vacated the Board's April 2014 decision with respect to the issues of entitlement to increased ratings for right tibial neuropathy, a right knee disability and major depressive disorder.

In April 2015, the Board again denied higher ratings for the disabilities on appeal.  The Veteran appealed the Board's April 2015 decision to the Court.  In December 2016, the Court issued a Memorandum Decision, which vacated the Board's April 2015 decision with respect to the issues of entitlement to increased ratings for right tibial neuropathy, a right knee disability and major depressive disorder.

During the course of the appeal, in an August 2016 rating decision, the Veteran was awarded a 70 percent rating for major depressive disorder, effective May 27, 2016, creating a staged rating, as indicated on the title page.  As a higher ratings are still possible, that claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Initially, the Board notes that subsequent to the December 2016 Memorandum Decision, the Board corresponded with the Veteran by a letter dated April 2017.  In that letter, the Board explained that the Veteran was required to waive initial his right to have newly-submitted evidence considered initially by the AOJ.  The letter explained that if the Veteran did not waive that right, the Board would have to remand the appeal to the AOJ for initial review of any such evidence.  As new evidence was associated with the claims file and the Veteran did not respond to the April 2017 letter from the Board, remand of this appeal is required.

Regarding the right knee disability, during the pendency of the appeal, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate. In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports do not specify whether the results are weight-bearing or non-weight-bearing. 

Finally, in the Memorandum Decision, the Court found that the Board did not adequately address whether referral for an extraschedular rating for the Veteran's service-connected disabilities was raised pursuant to Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In that case, the Federal Circuit determined that extraschedular consideration required consideration of the collective impact of the Veteran's service-connected disabilities in assessing the disability picture and whether it made the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is warranted.

The Veteran's service-connected disabilities include major depressive disorder, low back pain diagnosed as lumbosacral facet syndrome and degenerative disc/joint disease at L4-L5-SI, left forearm fracture with surgical plate placement, glaucoma of left eye, tibial neuropathy of the right lower extremity, patellofemoral pain syndrome of the right knee, bilateral hammer toes, residual surgical scars of the left arm and right knee, and erectile dysfunction.  As noted in the Veteran's April 2016 Court Brief, a March 2012 VA examiner found that the Veteran could "not tolerate prolonged walking or stair climbing" and the Veteran had "fatigue, numbness, and cramps at his lower extremities, especially [in] his right leg."  The examiner also noted that the combination of disabilities "restricted his daily activities, work, and social functioning."

In light of the Veteran's contentions of the collective impact of his service-connected disabilities, the Board finds that VA must refer the Veteran's claims for consideration of an extraschedular rating based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d at 1365; 38 C.F.R. § 3.321(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges right knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to right knee flexion and extension:

What is the extent of any additional limitation of right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

2.  Then, refer the Veteran's claims file to the Director of  Compensation Service, for extraschedular consideration, to include the collective impact of the Veteran's numerous service-connected disabilities to determine whether an extraschedular rating is warranted on this basis under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson. 

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

